FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO NERY CARRANZA PENA,                        No. 11-73710

               Petitioner,                       Agency No. A070-914-611

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Julio Nery Carranza Pena, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-73710
§ 1252. We review for abuse of discretion the BIA’s denial of motions to reopen

and motions to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We dismiss in part and deny in part the petition for review.

      Carranza Pena did not challenge the BIA’s determination that his motion, in

part, requested reconsideration of its denial of his original appeal, nor did he

challenge the BIA’s denial of the motion for reconsideration as untimely. Further,

we lack jurisdiction to consider Carranza Pena’s challenges to the BIA’s original

decision because the petition for review is not timely as to that claim. See 8 U.S.C.

§ 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996).

      The BIA did not abuse its discretion in denying Carranza Pena’s motion to

reopen because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or CAT relief. See 8 C.F.R. § 1003.2(c)(1);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                       11-73710